   Case 1:21-cr-00433-PKC Document 1 Filed 08/20/21 Page 1 of 3 PageID #: 1




SK:MS
F. #2021R00696

UNITED STATES DISTRJCT COURT
EASTERN DISTRJCT OF NEW YORK
---------------------------X

UNITED STATES OF AMERJCA                                 INDICTMENT

       - against -                                                1:21-cr-0433(PKC)(CLP)
                                                         Cr. No. - - - - - - - - - - -
NICHOLAS LEWIS,                                          (T. 18, U.S.C., §§ 922(g)(l ), 924(a)(2),
                                                          924(d)(l), 2 and 3551 et~.; T. 21 ,
                         Defendant.                       U.S.C. , § 853(p); T. 28, U.S.C.,
                                                          § 2461(c))
---------------------------X

THE GRAND JURY CHARGES:

                         FELON IN POSSESSION OF AMMUNITION

               1.     On or about June 25, 2021, within the Eastern District ofNew York, the

defendant NICHOLAS LEWIS, knowing that he had previously been convicted in a court of a

crime punishable by a term of imprisonment exceeding one year, did knowingly and

intentionally possess in and affecting commerce ammunition, to wit: 10 rounds of 9-millimeter

Luger caliber ammunition.

               (Title 18, United States Code, Sections 922(g)(l), 924(a)(2), 2 and 3551 et seq.)

                          CRJMINAL FORFEITURE ALLEGATION

               2.     The United States hereby gives notice to the defendant that, upon his

conviction of the offense charged herein, the government will seek forfeiture in accordance with

Title 18, United States Code, Section 924(d)(l) and Title 28, United States Code, Section

246l(c), which require the forfeiture of any fuearm or ammwi.ition involved in or used in any

knowing violation of Title 18, United States Code, Section 922 or Section 924, including but not

limited to: (1) one 9-millimeter semi-automatic Luger caliber pistol; and (2) 10 rounds of 9-
   Case 1:21-cr-00433-PKC Document 1 Filed 08/20/21 Page 2 of 3 PageID #: 2

                                                                                                    2


millimeter Luger caliber ammunition, all seized on or about June 25, 2021, in the vicinity of East

45 Street, Brooklyn, New York.

               3.      If any of the above-described forfeitable property, as a result of any act or

omission of the defendant:

                       (a.)    cannot be located upon the exercise of due diligence;

                       (b.)    has been transferred or sold to, or deposited with, a third party;

                       (c.)    has been placed beyond the jurisdiction of the court;

                       (d.)    has been substantially diminished in value; or

                       (e.)    has been commingled with other property, which cannot be divided

without difficulty;

it is the intent of the United States, pursuant to Title 21 , United States Code, Section 853(p),

to seek forfeiture of any other property of the defendant up to the value of the forfeitable

property described in this forfeiture allegation.

               (Title 18, United States Code, Section 924( d)(l ); Title 21, United States Code,

Section 853(p); Title 28, United States Code, Section 2461(c))




       JACQUELYN M. KASULIS
       ACTING UNITED STATES ATTORNEY
       EASTERN DISTRICT OF NEW YORK
                   Case 1:21-cr-00433-PKC Document 1 Filed 08/20/21 Page 3 of 3 PageID #: 3                        •

F. #: 2021R00696
                                                                                                                   l
FORM DBD-34             No.
JUN. 85
                                              UNITED ST ATES DISTRICT COURT

                                                 EASTERN District qfNEW YORK

                                                       CRIM INAL DIVISION

                                               THE UNITED ST A TES OF AMERICA

                                                                  vs.

                                                        NJCHOLAS LEWIS,

                                                                                                     Defendant.

                                                  SUPERSEDING INDICTMENT

                          (T. 18, U.S.C., §§ 922(g)(l), 924(a)(2), 924(d)(l), 2 and 3551 fil~.; T. 21, U.S.C.
                                                  § 853(p); T. 28, U.S.C. § 246I(c))




                              Alm WI.
                                ---      ---
                                                                 ___    £.1h___                     Fo,epmon




                        Filed in open court this __ ___ ___ ___ ___ ___ day,

                        of ____________ A.D. 20 ____ _


                                                                                                           Clerk


                        Bail,$ __________ _




                                    Margaret Schierberl, Assistant U.S. Attorney (718) 254-6187
